DETAILED ACTION
Claims 1-4, 6, 19-20, 25, 43, 45-46, 51-52 and 61 and new claims 77-81 are under current examination.
Claims 5, 10, and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 10/09/2020 and 02/25/2021 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 

Maintained & slightly modified Rejections in view of claim amendments and new claims 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 19-20,  43, 45, 46, 51-52, 61, and new claims 77-78, and 80-81 are rejected under 35 U.S.C. 103 as being unpatentable over Giesing (WO2014/036556) in view of Wen et al. (United States Patent Publication 2015/0216937). 
Claim 1 is to a method of treating an urothelial carcinoma of the lower tract in an individual comprising administering to the individual an effective amount of gemcitabine, wherein the gemcitabine is delivered locally to the bladder, wherein the urothelial 
Giesing teaches providing gemcitabine by locally administering gemcitabine to the bladder to achieve a sustained concentration of drug in urine of the bladder. The amount of gemcitabine can be 1mg to about 300mg per day and can be administered as a continuous treatment or intermittent, see page 2 directed to the summary at lines 8-26. One embodiment delivers gemcitabine to the bladder from an intravesical drug delivery device which continuously releases the gemcitabine over a sustained period, see page 2, lines 14-16. The continuous release includes from one day to 14 days, see page 2, lines 21-24.In one embodiment, the method includes administering a second therapeutic agent to the patient, see page 3, at lines 9-16. The concentration of gemcitabine in urine includes amounts of 1ug/ml, see figure 9. Giesing teaches the concentration of drug in urine is also sufficient to produce a therapeutic concentration of drug in the prostate, see abstract. Furthermore, since Giesing teaches administering the same amount of drug from about 1mg/day to about 300mg/day of gemcitabine, the concentration in urine would necessarily be within 0.1-200ug/mL. Since Giesing teaches that the drug can be released in an intermittent manner to achieve a concentration of drug in the bladder for up to two weeks, there is a first and second gemcitabine delivery period after a rest period wherein the concentration of antimetabolite which is administered in the same dose from 1mg/day to about 300mg/day would result in a concentration in urine having at least 0.1ug/mL. The intravesicular system of Giesing is used to deliver to bladder regional tissue other than the prostate with includes ureters, urethra, uterus etc., see page 11, lines 30-31 to page 12, lines 1-4. The patient of 

	Giesing expressly teaches that the intravesical methods and systems may be used to deliver therapeutic concentrations to the bladder-regional tissues other than the prostate, including ureters, urethra, uterus, lower portions of the peritoneum, distal portions of the large bowl, etc., see page 11, lines 30-31 to page 12, lines 1-6. 
Wen et al. teach bladder cancer is referred to herein as urothelial cancer, see paragraph [0002]. Wen et al. teach treating cancer with a composition comprising an IL-2 fusion protein together with a second agent, see claim 1 and 8. The therapeutic agent is gemcitabine, see claim 13 and paragraph [0085] and [0154]. The cancer for which the gemcitabine treats is delivered to the bladder to treat muscle invasive bladder cancer, see paragraphs [0061], [00269], [0271], [0282]. Wen encompasses patients who have not undergone radical cystectomy, see paragraphs [0268]-[0272]. According to Wen, the gemcitabine composition is useful in treating subjects having urothelial bladder cancer of the muscle invasive kind, see paragraph [0154]. Gemcitabine is one of the drugs used in the standard combination chemotherapy for muscle invasive bladder cancers, see paragraph [0219]. According to Wen, the cancer for treatment includes urothelial cancer or prostate cancer, see claims 1-8 and 67. The composition of Wen et 
	It would have been prima facie obvious before the time of filing the instant invention to provide the intravesicular gemcitabine containing device of Giesing to treat urothelial carcinomas of the lower tract that is muscle invasive bladder cancer. 
	A person of ordinary skill in the art would have been motivated to do so with reasonable expectation of success as gemcitabine is taught in the prior art suitable for treatment of urothelial muscle invasive bladder cancers in the alternative to prostate cancers and additionally Giesing expressly teaches that the intravesical methods and systems may be used to deliver therapeutic concentrations to the bladder-regional tissues other than the prostate, including ureters, urethra, uterus, lower portions of the peritoneum, distal portions of the large bowl, etc., see page 11, lines 30-31 to page 12, lines 1-6.  
	 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Giesing (WO2014/036556) in view of Wen et al. (United States Patent Publication 2015/0216937) as applied to all claims above, and further in view of Cheng et al. (Contemporary Management of Muscle-Invasive Bladder Cancer) and Breyer et al. (Sequential Intravesical Gemcitabine and Mitomycin C Chemotherapy Regimen in Patients with Non-Muscle Invasive Bladder Cancer). 
	The teachings of the modified Giesing are discussed above. 
The modified Giesing does not expressly each that the individual is unfit for radical cystectomy. 

Breyer et al. teach that for patients with recurrent bladder cancer refractory to conventional intravesical therapy who refuse cystectomy or are unfit for surgery, intravesicular chemotherapy with gemcitabine is well tolerated and yields a complete response, see discussion and conclusion.  
	It would have been prima facie obvious to treat patients who are unfit for cystectomy with the intravesical device of Giesing given intravesical gemcitabine therapies are known to be effective in patients who refuse or are unfit for radical cystectomy. 
	There would have been a reasonable expectation of success given for muscle invasive bladder cancers, Cheng teaches that patients who have significant comorbidities should receive non-cystectomy bladder sparing protocols. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1-4 ,6-9, 19-20, 43, 45-46, 51-52 and 61, 77-78 and 80-81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-15, and 20-21 of copending Application No. 14/224,256 (hereafter ‘256) in view of Giesing (WO2014/036556) in view Wen et al. (United States Patent Publication 2015/0216937), Cheng et al. (Contemporary Management of Muscle-Invasive Bladder Cancer) and Breyer et al. (Sequential Intravesical Gemcitabine and Mitomycin C Chemotherapy Regimen in Patients with Non-Muscle Invasive Bladder Cancer).  
Both the instant claims and that of Application ‘256 are to methods of treating a patient by proving a composition to the bladder to release drug into the bladder
The difference between the instantly rejected claims and the claims of copending ‘256 is that the claim of copending ‘256 do not expressly claim gemcitabine as the 
However, Giesing teaches providing gemcitabine by locally administering gemcitabine to the bladder to achieve a sustained concentration of drug in urine of the bladder. The amount of gemcitabine can be 1mg to about 300mg per day and can be administered as a continuous treatment or intermittent, see page 2 directed to the summary at lines 8-26. One embodiment delivers gemcitabine to the bladder from an intravesical drug delivery device which continuously releases the gemcitabine over a sustained period, see page 2, lines 14-16. The continuous release includes from one day to 14 days, see page 2, lines 21-24.In one embodiment, the method includes administering a second therapeutic agent to the patient, see page 3, at lines 9-16. The concentration of gemcitabine in urine includes amounts of 1ug/ml, see figure 9. Giesing teaches the concentration of drug in urine is also sufficient to produce a therapeutic concentration of drug in the prostate, see abstract. Furthermore, since Giesing teaches administering the same amount of drug from about 1mg/day to about 300mg/day of gemcitabine, the concentration in urine would necessarily be within 0.1-200ug/mL. Since Giesing teaches that the drug can be released in an intermittent manner to achieve a concentration of drug in the bladder for up to two weeks there is a first and second gemcitabine delivery period wherein the concentration of antimetabolite which is administered in the same dose from 1mg/day to about 300mg/day would result in a concentration in urine having at least 0.1ug/mL. The intravesical system of Giesing is used to deliver to bladder regional tissue other than the prostate with includes ureters, urethra, uterus etc., see page 11, lines 30-31 to page 12, lines 1-4. The patient of 
 	Desai et al. teach that many patients are poor surgical candidates or refuse to undergo cystectomy, see paragraph [0003].  

	It would have been prima facie obvious before the time of filing the instant invention to provide the intravesical gemcitabine containing device of Application ‘256 to treat urothelial carcinomas of the lower tract that is muscle invasive bladder cancer as suggested by Wen and to use the amounts of Gemcitabine taught by Giesing which are effective amounts for Gemcitabine for being administered to the bladder. 
	A person of ordinary skill in the art would have been motivated to do so with reasonable expectation of success as gemcitabine is taught in the prior art suitable for treatment of urothelial muscle invasive bladder cancers and additionally Giesing expressly teaches that the intravesical methods and systems may be used to deliver 
Cheng et al. teach that as an alternative to the standard of care for muscle invasive bladder cancer, non-cystectomy bladder sparing protocols should be offered in patients with significant comorbidities due to patient preference or in highly selected patients. 
Breyer et al. teach that in patients with recurrent bladder cancer refractory to conventional intravesical therapy who refuse cystectomy or are unfit for surgery intravesical chemotherapy with gemcitabine is well tolerated and yields a complete response, see discussion and conclusion.  
	It would have been prima facie obvious to treat patients who are unfit for cystectomy with the intravesical device of Application ‘256 given intravesical gemcitabine therapies are known to be effective in patients who refuse or unfit for radical cystectomy.  
This is a provisional nonstatutory double patenting rejection.
The claims of this application is patentably indistinct from claims 14-15 and 20-21 of Application No. 14/224,256. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination 

Claims 1-4, 6-8, 19-20, 43, 45,46, 51-52, and 61, 77-78 and 80-81 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6,9-10,12-15, 22-25, and 31-52 of copending Application No. 14/641,009 (hereafter Application’ 009) in view of Giesing (WO2014/036556), Wen et al. (United States Patent Publication 2015/0216937), Cheng et al. (Contemporary Management of Muscle-Invasive Bladder Cancer) and Breyer et al. (Sequential Intravesical Gemcitabine and Mitomycin C Chemotherapy Regimen in Patients with Non-Muscle Invasive Bladder Cancer). 
	Both the instant claims and that of Application ‘009 are to methods of treating cancer by administering gemcitabine to a bladder to achieve a concentration of gemcitabine in the bladder. The amount of gemcitabine can be from 1mg/ day to about 300 mg/day for ranges which include 5-21 days. The gemcitabine is administered into the bladder from an intravesical drug delivery device which has a housing and a dosage form of gemcitabine. The administration can include a second agent. 
	The difference between the instant claims and that of Application ‘009 is that the method of the instant claims is used to treat muscle invasive bladder cancer or 
However, Giesing teaches providing gemcitabine by locally administering gemcitabine to the bladder to achieve a sustained concentration of drug in urine of the bladder. The amount of gemcitabine can be 1mg to about 300mg per day and can be administered as a continuous treatment or intermittent, see page 2 directed to the summary at lines 8-26. One embodiment delivers gemcitabine to the bladder from an intravesical drug delivery device which continuously releases the gemcitabine over a sustained period, see page 2, lines 14-16. The continuous release includes from one day to 14 days, see page 2, lines 21-24.In one embodiment, the method includes administering a second therapeutic agent to the patient, see page 3, at lines 9-16. The concentration of gemcitabine in urine includes amounts of 1ug/ml, see figure 9. Giesing teaches the concentration of drug in urine is also sufficient to produce a therapeutic concentration of drug in the prostate, see abstract. Furthermore, since Giesing teaches administering the same amount of drug from about 1mg/day to about 300mg/day of gemcitabine, the concentration in urine would necessarily be within 0.1-200ug/mL. Since Giesing teaches that the drug can be released in an intermittent manner to achieve a concentration of drug in the bladder for up to two weeks there is a first and second gemcitabine delivery period wherein the concentration of antimetabolite which is administered in the same dose from 1mg/day to about 300mg/day would result in a concentration in urine having at least 0.1ug/mL. The intravesical system of Giesing is used to deliver to bladder regional tissue other than the prostate with includes ureters, urethra, uterus etc., see page 11, lines 30-31 to page 12, lines 1-4. The patient of 
 Desai et al. teach that many patients are poor surgical candidates or refuse to undergo cystectomy, see paragraph [0003].  

	It would have been prima facie obvious before the time of filing the instant invention to provide the intravesical gemcitabine containing device of Patent ‘009 to treat urothelial carcinomas of the lower tract that is muscle invasive bladder cancer as suggested by Wen and to use the amounts of Gemcitabine taught by Giesing which are effective amounts for Gemcitabine for being administered to the bladder. 
	A person of ordinary skill in the art would have been motivated to do so with reasonable expectation of success as gemcitabine is taught in the prior art suitable for treatment of urothelial muscle invasive bladder cancers and additionally Giesing expressly teaches that the intravesical methods and systems may be used to deliver 
Cheng et al. teach that as an alternative to the standard of care for muscle invasive bladder cancer, non-cystectomy bladder sparing protocols should be offered in patients with significant comorbidities due to patient preference or in highly selected patients. 
Breyer et al. teach that in patients with recurrent bladder cancer refractory to conventional intravesical therapy who refuse cystectomy or are unfit for surgery intravesical chemotherapy with gemcitabine is well tolerated and yields a complete response, see discussion and conclusion.  
	It would have been prima facie obvious to treat patients who are unfit for cystectomy with the intravesical device of Application ‘099 given intravesical gemcitabine therapies are known to be effective in patients who refuse or unfit for radical cystectomy. 
This is a provisional nonstatutory double patenting rejection.


Claims 1-4, 6-8, 19-20, 43, 45,46, 51-52, and 61 and 77-78 and 80-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,636,488 (hereafter Patent ‘488) in view of Giesing (WO2014/036556) and Wen et al. (United States Patent Publication 2015/0216937), Cheng et al. (Contemporary Management of Muscle-Invasive Bladder Cancer) and Sequential Intravesical Gemcitabine and Mitomycin C Chemotherapy Regimen in Patients with Non-Muscle Invasive Bladder Cancer) . 
Both the instant claims and Patent ‘488 recite methods of delivering gemcitabine to the bladder to achieve a concentration of gemcitabine in urine wherein the gemcitabine is present from 1mg/day to 200mg/day and the administration is continuous over a time period from 1 day to 14 days. The intravesical drug delivery device comprise a housing which contains gemcitabine. 
The difference between the instant claims and that of Application ‘488 is that the method of the instant claims is used to treat muscle invasive bladder cancer or urothelial carcinoma of the lower tract and the individual has not undergone cystectomy and the concentration of gemcitabine is delivered at 1-10microgram/mL. 
However, Giesing teaches providing gemcitabine by locally administering gemcitabine to the bladder to achieve a sustained concentration of drug in urine of the bladder. The amount of gemcitabine can be 1mg to about 300mg per day and can be administered as a continuous treatment or intermittent, see page 2 directed to the summary at lines 8-26. One embodiment delivers gemcitabine to the bladder from an intravesical drug delivery device which continuously releases the gemcitabine over a sustained period, see page 2, lines 14-16. The continuous release includes from one day to 14 days, see page 2, lines 21-24.In one embodiment, the method includes administering a second therapeutic agent to the patient, see page 3, at lines 9-16. The concentration of gemcitabine in urine includes amounts of 1ug/ml, see figure 9. Giesing teaches the concentration of drug in urine is also sufficient to produce a therapeutic concentration of drug in the prostate, see abstract. Furthermore, since Giesing teaches 
 Desai et al. teach that many patients are poor surgical candidates or refuse to undergo cystectomy, see paragraph [0003].  
Wen et al. teach bladder cancer is referred to herein as urothelial cancer, see paragraph [0002]. Wen et al. teach treating cancer with a composition comprising an IL-2 fusion protein together with a second agent, see claim 1 and 8. The therapeutic agent is gemcitabine, see claim 13 and paragraph [0085] and [0154]. The cancer for which the gemcitabine treats is delivered to the bladder to treat muscle invasive bladder cancer, see paragraphs [0061], [00269], [0271], and [0282]. Wen encompasses patients who have not undergone radical cystectomy, see paragraphs [0268]-[0272].  
According to Wen, the gemcitabine composition is useful in treating subjects having urothelial bladder cancer of the muscle invasive kind, see paragraph [0154]. Gemcitabine is one of the drugs used in the standard combination chemotherapy for muscle invasive bladder cancers, see paragraph [0219]. According to Wen, the cancer for treatment includes urothelial cancer or prostate cancer, see claims 1-8 and 67. The 
	It would have been prima facie obvious before the time of filing the instant invention to provide the intravesical gemcitabine containing device of Patent ‘488 to treat urothelial carcinomas of the lower tract that is muscle invasive bladder cancer as suggested by Wen and to use the amounts of Gemcitabine taught by Giesing which are effective amounts for Gemcitabine for being administered to the bladder. 
	A person of ordinary skill in the art would have been motivated to do so with reasonable expectation of success as gemcitabine is taught in the prior art suitable for treatment of urothelial muscle invasive bladder cancers and additionally Giesing expressly teaches that the intravesical methods and systems may be used to deliver therapeutic concentrations to the bladder-regional tissues other than the prostate, including ureters, urethra, uterus, lower portions of the peritoneum, distal portions of the large bowl, etc., see page 11, lines 30-31 to page 12, lines 1-6.  
Cheng et al. teach that as an alternative to the standard of care for muscle invasive bladder cancer, non-cystectomy bladder sparing protocols should be offered in patients with significant comorbidities due to patient preference or in highly selected patients. 
Breyer et al. teach that in patients with recurrent bladder cancer refractory to conventional intravesical therapy who refuse cystectomy or are unfit for surgery intravesical chemotherapy with gemcitabine is well tolerated and yields a complete response, see discussion and conclusion.  
prima facie obvious to treat patients who are unfit for cystectomy with the intravesical device of Application ‘488 given intravesical gemcitabine therapies are known to be effective in patients who refuse or unfit for radical cystectomy. 

Response to Remarks

Applicants argue that Giesing is silent to treating muscle invasive bladder cancer by locally administering gemcitabine to the bladder for 24 hours to 6 weeks and treating prostate disorder does not suggest treating muscle invasive bladder cancer. 
Examiner respectfully submits that Giesing teaches continuous release of gemcitabine for up to 14 days via intravesical insertion for treating prostate cancer and other bladder regional tissues without systemic exposure. It is suggested that the device is used in patient populations who cannot tolerate systemic forms of delivery as the intravesicular administration is less toxic and better tolerated than a systemic exposure. Examiner does not dispute that Giesing does not teach muscle invasive bladder cancer, however gemcitabine per the teachings of Wen is a drug used in standard combination chemotherapy for muscle invasive bladder cancer and the composition of Wen is also provided via intravesicular delivery. Wen teaches that gemcitabine is a suitable treatment of urothelial muscle invasive e bladder cancer in the alternative to prostate cancers, see claims 1-8 and 67 of Wen. 
Applicants argue that Wen does not cure these deficiencies because Wen teaches intravenous delivery which is in contrast to the claimed method that involves continuous administration of gemcitabine to the bladder over a period of 24 hours to 6 weeks, which can allow for lower concentrations of gemcitabine.  

Applicants argue that they surprisingly found that administering gemcitabine locally and continuously to the bladder of individuals for a period of 24 hours to 6 weeks treats muscle invasive bladder cancer with low side effects and a remarkably benign safety profile per Example 5 and Table 1 of the instant specification. 
	Examiner respectfully submits that the device of Giesing can be administered to the bladder regional tissue and provides low side effects due to low systemic exposure. Per the teachings of Giesing it has been discovered that intravesical administration can be used to deliver a therapeutically effective amount of gemcitabine to a patient's prostate over a short or extended period while minimizing systemic exposure of the drug. For example, a controlled amount of drug may be dissolved in urine in the patient's bladder in a concentration and over a time sufficient to produce therapeutic concentrations of the drug in the prostate. Because the bladder limits the absorption of urine components into the general circulation, systemic exposure to the drug is advantageously minimized. As to the treatment of muscle invasive bladder cancer, it is noted that gemcitabine has been used to treat muscle invasive bladder cancer per the teachings of Wen via delivery intravesicular route. The intravesicular device of Giesing is delivered for a period that meets the imitation of between 24 hours to 6 weeks, see above. 

Examiner respectfully submits that is noted that Chen is cited for teaching that as an alternative to the standard of care for muscle invasive bladder cancer, non-cystectomy bladder sparing protocols should be offered. Breyer teaches that in patients who are unfit for surgery, intravesical chemotherapy with gemcitabine is tolerated and yields a complete response. Thus in view of both Chen and Breyer it would have been obvious to treat a patient pupation in who are unfit for cystectomy with intravesical device of Giesing given intravesical gemcitabine therapies are known to be effective in patients who refuse or otherwise are unfit for radical cystectomy. Regarding the continuous intravesicular administration to the bladder, it is noted that Giesing already teaches this method of providing the gemcitabine device for administration to the bladder and continuous intravesicular administration of the gemcitabine.  
Applicants argue that Breyer teaches intravesicular chemotherapy for non-muscle invasive bladder cancer which is distinct from muscle invasive cancers. The current standard of care for muscle invasive bladder cancer is cisplatin followed by radical cystectomy while for non-muscle invasive bladder cancer BCG is indicated. Thus it would not be expected that a therapy for non-muscle invasive bladder cancer dialoged in Breyer would be effective for treating muscle invasive bladder cancer. 

With regards to the Double Patenting Rejections, Applicant argue that the ‘256 Application does not teach treatment of bladder cancer as recited in the instant claims with gemcitabine and that the ‘256 Application is directed to treatments using lidocaine. 
Examiner notes that claim 14 of Application ‘256 is to a generic method of treatment of a human patient comprising: selecting a patient in need of treatment in the bladder where tolerability of the treatment is a primary concern; deploying the drug delivery device of claim 1 into the patient's bladder through the patient's urethra; and controllably releasing the drug into the bladder from the deployed drug delivery device over a treatment period. Claim 14 is not directed to treatment with lidocaine but generically treatment in the bladder. Examiner acknowledges that none of the claims recite gemcitabine and treatment of muscle invasive bladder cancer, however Wen expressly teaches delivery to the bladder via the intravesicular route compositions which comprise 
Applicants argue that the ‘009 Application is to treatment of non-muscle invasive bladder cancer which is a different pathology than the claimed invasive muscle bladder cancer. 
Examiner does not dispute that the ‘009 Application treats non-invasive bladder cancer, however in view of the teachings of Wen and Giesing, it is obvious to treat muscle invasive cancers with gemcitabine as suggested by Wen as gemcitabine is taught as suitable treatment of muscle invasive bladder cancers. Both Applications administer gemcitabine via intravesical administration a device to treat bladder cancer. 
Applicants argue that the claims of the ‘488 patent to treat prostate by administering gemcitabine to the bladder does in no way suggest treating muscle invasive bladder cancer and Wen does not teach local continuous delivery of gemcitabine
Examiner respectfully submits that the ‘488 Patent treats the prostate by administering gemcitabine. With regards to the specific treatment method of treating invasive bladder cancer Wen teaches the treatment by intravesicular administering gemcitabine to the bladder in the alternative to treating the prostate and Giesing, 
Applicants argue that the instant application provides unexpected clinical trial results in patients with muscle invasive bladder cancer, however the Examiner respectfully submits that the device of Giesing is used in patient populations who cannot tolerate systemic forms of delivery as the intravesicular administration is less toxic and better tolerated than a systemic exposure. Thus the intravesicular drug delivery device is suggested as a method of providing a nontoxic route of delivery. Although Giesing does not teach muscle invasive bladder cancer, intravesicular delivery of gemcitabine is taught by Wen as a useful treatment of noninvasive bladder cancers.  

New Objections
Claim 25 and 79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant’s arguments/remarks are considered unpersuasive. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Currently, no claims are allowed and all claims are rejected. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SARAH ALAWADI/ Primary Examiner, Art Unit 1619